Citation Nr: 1455740	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  09-16 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to waiver of overpayment of Chapter 33 educational assistance benefits for housing allowance in the amount of $1,432.20.

2.  Entitlement to waiver of overpayment of Chapter 33 educational assistance benefits for books and supplies in the amount of $375.03.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2002 to February 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2011 decisions of a Department of Veterans Affairs (VA) Regional Office (RO), Committee on Waivers and Compromises (COWC), which denied waivers of recovery of overpayments of education benefits for housing and books and supplies. 

In June 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  Although VA was at fault in the creation of the overpayment for education housing allowance, waiving recovery of overpayment would result in unjust enrichment and requiring the Veteran to repay the debt of $1,432.20 would not result in undue hardship such that recovery of the debt is considered to be against equity and good conscience.

2.  VA was at fault in the creation of the overpayment for books and supplies, and unjust enrichment was slight; the Veteran detrimentally relied upon information from VA regarding his entitlement to such benefits, and it would be inequitable for the VA to recover the $375.03 from the Veteran.



CONCLUSIONS OF LAW

1.  The criteria for waiver of recovery of an overpayment for educational benefits for housing allowance in the amount of $1,432.20 benefits are not met.  38 U.S.C.A. §§ 5302, 5107 (West 2014); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2014).

2.  Recovery of the overpayment of VA educational assistance benefits for books and supplies in the amount of $375.03, would be against equity and good conscience, and the criteria for waiver of recovery are met.  38 U.S.C.A. §§ 5302, 5107 (West 2014); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Veterans Claims Assistance Act of 2000 does not affect matters on appeal when the issue is limited to statutory interpretation, nor does it apply to waiver claims.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Barger v. Principi, 16 Vet. App. 132 (2002).

The Veteran has been provided all necessary information, and, in any event, the essential facts are not in dispute; the validity of the debts has not been challenged, and, with respect to the overpayment in the amount of $375.03 for books and supplies, the Board grants the waiver in this decision.  A review of the file indicates that there is no reasonable possibility that any further assistance would aid the Veteran in substantiating his claims.  Thus, there has been adequate notification and development under the relevant law.  See Dela Cruz.

In this case, the Veteran seeks waiver of recovery of overpayments of VA benefits for housing allowance and books and supplies, paid under the post-9/11 GI bill, asserting that they were created as a result of VA administrative error, and also that collection of this debt would result in undue hardship.  

Where there is no fraud, misrepresentation, or bad faith shown on the Veteran's part with respect to the creation of the overpayment at issue, waiver is not precluded pursuant to 38 U.S.C.A. § 5302(a).  Here, the facts of this case do not reveal fraud, misrepresentation, or bad faith on the Veteran's part in the creation of the overpayments in question.  As such, at issue is whether the collection of the overpayments would be against "equity and good conscience."  See 38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(a).

In determining whether collection of the overpayment would be against "equity and good conscience" consideration is given to the following elements, which are not intended to be all-inclusive: (1) fault of the debtor (where actions of the debtors contribute to the creation of the debt); (2) balancing of faults (weighing fault of the debtor vs. the fault of VA); (3) undue hardship (whether collection would deprive the debtor or family of basic necessities); (4) defeat the purpose (whether withholding of benefits or recovery would nullify the objective for which benefits were intended); (5) unjust enrichment (failure to make restitution would result in unfair gain to the debtor); and (6) changing position to one's detriment (reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation).  See 38 C.F.R. § 1.965.

Additionally, 38 C.F.R. § 1.965 provides that the standard of equity and good conscience will be applied when the facts and circumstances in a particular           case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  See 38 C.F.R. § 1.965(a).

In this case, the Veteran was enrolled at Wichita State University for a fall semester, taking 9 credit hours, to begin on August 19, 2010.  At that time of enrollment, he had two months and 20 days of eligibility remaining under the post-9/11 GI Bill, and his benefits were to exhaust on December 5, 2010, just prior to the end of the semester on December 17, 2010.  VA received certification of the enrollment and, in early August 2010 (apparently August 1, 2010), the Veteran was accordingly awarded benefits for the semester at the 3/4 time rate.  Specifically, he was paid $1,432.20 for housing, and $375.03 for books and supplies.  Then, during a telephone call with VA on August 12, 2010, the Veteran was told by a VA employee that he, in fact, had only 23 days of eligibility remaining under the post-9/11 GI Bill (and not the 2+ months).  According to the Veteran, he was informed that VA would only pay tuition at a prorated amount equal to the 23 days of entitlement remaining.  Subsequent evidence reflects that the information reported to the Veteran on August 12, 2010, was incorrect, and that he still had 2 months and 20 days of eligibility remaining; however, there is no indication that the discovered error was relayed to the Veteran.

Relying on the erroneous information received from VA on August 12, 2010, the Veteran withdrew from classes on August 18, 2010, prior to the first day of class, as he could not afford to pay the tuition for the semester himself beyond the prorated 23 days of tuition.  On August 23, 2010, VA received a change in student status enrollment certificate from the school, certifying that the Veteran had withdrawn from classes.  As a result of the withdrawal, his benefits were terminated for that period, and he was assessed an overpayment in the amount of $1,432.20 for housing, and $375.03 for books and supplies.

Turning to the matter of waiver of recovery of the overpayments, initially, in view of the time that has elapsed since the creation of the debts, the Board notes that waiver consideration may be given for a debt which has been recovered.  38 C.F.R. § 1.967(a).

In this case, while the Veteran's action of withdrawing from classes contributed to the creation of the overpayments, the Board agrees with the Veteran that VA bears fault in the creation of the overpayments.  The Veteran withdrew from classes, thereby creating the overpayments at issue, based on erroneous information provided to him by a VA employee that went uncorrected.  Indeed, the error was discovered on August 17, 2010, prior to the Veteran's withdrawal from classes on August 18, 2010, and he could have been informed of the error that day or even the next, and continued with his classes. 

However, VA's fault notwithstanding, the Board finds that it would not be against equity and good conscience to recover the overpayment for housing allowance in the amount of $1,432.20.  In this regard, repayment of that debt would not cause financial hardship such that the Veteran or his family would be deprived of basic necessities.  In December 2010, the Veteran submitted a financial status report showing that he and/or his family own (or have financed) multiple properties, multiple vehicles, and even a boat.  There is no indication that repaying the debt would cause the Veteran's family to lose its house or be unable to afford food.  In this regard, VA treatment notes dated in August 2011, August 2012, and September 2013 cumulatively show that the Veteran affirmatively denied financial concerns, and even reported going out to eat with his family as a leisure activity, and he also attended a concert.  Thus, his finances are such that he is able to participate in leisure activities.  Additionally, the Veteran testified during his Board hearing that it would not really be a financial hardship at this point if amounts were withheld from benefits (as opposed to a lump sum), and that the overpayment was almost fully recovered.

As to other elements of equity and good conscience, the Board finds that recovery of the debt would not nullify the specific objective for which the housing benefits were intended, i.e. providing housing assistance so that the Veteran could complete a program of education.  The Veteran owns his own home and, even without the VA education housing allowance, is still able to meet his monthly obligations, to include his mortgage payment, and still have a positive net monthly income.  

Additionally, it is not shown that the Veteran changed his position or detrimentally relied on the housing allowance to secure other housing for purposes of school.  The Veteran has not indicated that, while enrolled in school, he resided anywhere other than his own home with his family, and the record shows that his house is located in Wichita, Kansas, where research shows Wichita State University is also located.  Moreover, the Board finds that the Veteran would be unjustly enriched by waiver  of the overpayment for housing allowance.  He received $1,432.20 in housing allowance for the semester based on his status as an enrolled student for the fall semester of 2010, and he did not attend classes.  Nor did he, prior to withdrawal, secure other housing for the semester in order to attend school, or otherwise incur an additional housing obligation.  On the contrary, after withdrawal, it appears he continued to work for VA and earn an income sufficient to pay his monthly obligations, including the mortgage on his own home, above and beyond the amount received for the housing allowance.  Thus, he received $1,432.20 to which he was not entitled, and that amount was not used toward housing necessary for purposes of completing a program of education.  

Equity and good conscience means arriving at a fair decision between the beneficiary and VA, and involves balancing various factors between these two entities.  See 38 C.F.R. § 1.965.  Although there is VA fault here, it is not shown that the Veteran detrimentally relied upon that VA benefit or that repayment would result in financial hardship, and the Board finds that the Veteran would be unjustly enriched by waiver of the $1,432.20 overpayment for the Chapter 33 housing allowance.  Accordingly, the request for waiver of recovery of the $1,432.20 debt  is denied.

In contrast, however, the Board finds that it would be against equity and good conscience to recover the $375.03 overpayment for books and supplies.  The Veteran credibly testified in June 2014 that upon receiving his benefits and prior    to receiving the misinformation regarding his remaining eligibility on August 12, 2010, he had purchased supplies and books for the semester.  He indicated that books were purchased online and could not be returned.  Thus, based on a correct belief of entitlement to the $375.03 for books and supplies, the Veteran purchased books and supplies that became of no use to him after he withdrew from classes based on misinformation provided by VA.  To the extent that those books and supplies could be considered a benefit from the overpayment, the amount of unjust enrichment is not considerable.  

Again, equity and good conscience means arriving at a fair decision between the beneficiary and VA, and involves balancing various factors between these two entities.  38 C.F.R. § 1.965.  Here, there is no fault on the part of the Veteran in  the creation of the overpayment of education benefit for books and supplies, and  it was due to VA error that he withdrew from classes rendering the value of the unreturnable books and supplies, to him, essentially worthless.  Unjust enrichment, if present at all, was slight.  Under these circumstances, the Board finds that the evidence is about evenly balanced, and affording the Veteran the benefit of the doubt, recovery of the overpayment for books and supplies in the amount of $375.03 would be against equity and good conscience.  38 U.S.C.A. § 5302.  

Accordingly, the request for waiver of recovery of the $375.03 debt is granted.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Waiver of recovery of the overpayment of Chapter 33 educational assistance benefits for housing in the amount of $1,432.20, is denied.

Waiver of recovery of the overpayment of Chapter 33 educational assistance benefits for books and supplies in the amount of $375.03, is granted.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


